Citation Nr: 0837066	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO. 07-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
decompression sickness (caisson disease).

2. Entitlement to service connection for decompression 
sickness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the St. 
Petersburg, Florida RO. 

In February 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge at the Board's central offices 
in Washington, D.C. A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1. In an unappealed June 2003 rating decision, the RO 
declined to reopen the claim of entitlement to service 
connection for decompression sickness.

2. Evidence associated with the record since the June 2003 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact or raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for decompression sickness. 

3. Decompression sickness had its onset in service and is 
currently manifested by arthralgia of the shoulders, knees, 
and hands.




CONCLUSIONS OF LAW

1. The June 2003 rating action, which declined to reopen the 
claim of entitlement to service connection for decompression 
sickness, is final. 38 U.S.C.A. § 7105 (West 2002 and Supp. 
2007); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
decompression sickness. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2008).

3. Decompression sickness is the result of disease or injury 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
decompression sickness (caisson disease). A review of the 
record discloses that this is not the veteran's first such 
claim. It has been before VA on two occasions, the last time 
in June 2003. On each occasion, the RO issued unappealed 
decisions which denied the veteran claim of entitlement to 
service connection for decompression sickness. The veteran 
has since requested that such claim be reopened and has 
submitted additional evidence in support of that request. Not 
only is the additional evidence new and material for the 
purpose of reopening the claim, it is sufficient to grant 
service connection. Accordingly, the appeal is allowed.

In February 1997, the RO found that although the veteran had 
been treated for decompression sickness in service, there was 
no evidence of chronic residual disability. In June 2003, the 
RO confirmed and continued its denial of entitlement to 
service connection for decompression sickness and declined to 
reopen the claim. The RO found that the veteran had not 
presented new and material evidence with which to reopen his 
claim. The veteran was notified of each of those decisions, 
as well as his appellate rights; however, a notice of 
disagreement was not received in either case with which to 
initiate an appeal. Therefore, those decisions became final 
under the law and regulations then in effect. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103. The veteran now requests that his 
claim of entitlement to service connection for decompression 
sickness be reopened.

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of 
evidence that is both new and material. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. New evidence means existing evidence not 
previously submitted to agency decisionmakers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

VA must examine the bases for the denial in the prior 
decision and advise the veteran of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. VA must also notify the veteran of the 
evidence and information necessary to establish entitlement 
to the underlying claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006). If new and material evidence is presented, the Board 
may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999).

In November 2004, and April 2005, the RO informed the veteran 
of the deficits in the evidence at the time of its June 2003 
decision and the requirement to submit new and material 
evidence to reopen his claim of entitlement to service 
connection for decompression sickness. The RO also set forth 
the criteria for establishing service connection for that 
disability.

Evidence added to the record since June 2003 includes a 
November 2003 VA outpatient treatment record; July 2004 and 
December 2006 reports from J. W. L., M.D.; an August 2006 
report from S. A., M.D.; and a December 2006 report from I. 
M., M.D.  The additional evidence suggests that the veteran 
has pain in his shoulders, knees, and hands, associated with 
his decompression sickness in service. Such evidence is new 
in the sense that it was not previously before VA. It is also 
material as it tends to fill the deficits in the evidence 
which existed at the time of the prior denial. That is, it 
shows that the veteran has chronic disability resulting from 
his decompression sickness in service. It is neither 
cumulative nor redundant of the evidence on file in June 
2003; and, when considered with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for decompression 
sickness. Therefore, it is sufficient to reopen the claim. 
Accordingly, the Board must ensure that VA has met its duty 
to assist the veteran in the development of his claim. See 
Elkins.

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). Therefore, further action is unnecessary in order 
to meet VA's statutory duty to assist the veteran in the 
development of that claim.  Accordingly, the Board will 
proceed to the merits of the appeal.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).

A de novo review of the record shows that in service in 
September 1994, the veteran sustained a cervical strain and a 
back injury causing chronic low back pain in a motor vehicle 
accident. Service connection was subsequently established for 
those disabilities.

In May 1996, following simulated flight testing in service, 
the veteran complained of itchy skin, an arm rash, and aching 
in his shoulders and ankles. Such symptoms were found to be 
the result of decompression sickness, for which the veteran 
underwent hyperbaric treatment, including two episodes of 
recompression. 

During outpatient treatment in July 1996 and during his 
retirement examination later that month, it was determined 
that the veteran had no residuals of his decompression 
sickness. Following service, however, he continued to 
complain of multiple joint pain, primarily affecting his 
shoulders, knees, and hands. Therefore, in June 2005, the 
veteran underwent a VA orthopedic examination to determine 
the etiology of that joint pain. Following the VA 
examination, the examiner concluded that the veteran's 
multiple joint pain was not related to service. 

The VA examiner's opinion notwithstanding, the recent 
evidence of record suggests that the veteran's multiple joint 
pain is the result of his decompression sickness in service. 
In this regard, the Board places greater weight on the 
opinions of the November 2003 VA health care provider and on 
the private medical records of Dr. J. W. L., Dr. S. A., and 
Dr. I. M. Indeed, the Board finds the opinions of Dr. J. W. 
L. and Dr. I.M. particularly persuasive. Not only did they 
have access to the veteran's service medical records, they 
clearly set forth the rationale for their opinions. Moreover, 
unlike the VA examiner, they are both specialists in 
hyperbaric medicine. As such, they are better qualified to 
report on the etiology of decompression sickness and its 
residuals. Therefore, the Board is of the opinion that the 
totality of the evidence supports the veteran's claim. At the 
very least, there is an approximate balance of evidence both 
for and against the claim that the veteran's decompression 
sickness had its onset in service and has been chronic since 
that time. Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran. 38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102. Accordingly, the appeal is allowed.


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
decompression sickness is granted.

Entitlement to service connection for decompression sickness 
is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


